                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

LARRY MORRISON,                       )
                                      )
      Plaintiff,                      )
                                      )
      v.                              )     Civil Action No. 2:18cv39-WHA
                                      )                 [WO]
AMANDA HUGHES, et al.,                )
                                      )
      Defendants.                     )

                                     ORDER

      On December 10, 2019, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 57.) Upon an independent

review of the record and upon consideration of the Recommendation, it is

ORDERED that the Recommendation is ADOPTED and that this case is

DISMISSED without prejudice for Plaintiff’s failure to file a response to

Defendants’ answer and written report as ordered by this court.

      Final judgment will be entered separately.

      DONE this 30th day of December, 2019.


                           /s/ W. Harold Albritton
                         SENIOR UNITED STATES DISTRICT JUDGE
